DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 11/06/2020 (hereinafter “amendment”) has been accepted and entered. Claims 1-11 are pending. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katsuura et al. US 5,593,046, herein after referred to as Katsuura.
Regarding claim 1 Katsuura discloses a frame (100 housing frame, Fig.1) comprising two long side plates (3 bases. Fig. 3) and two groups of short side plates (4 connecting mechanism, Fig. 3) opposite thereto,
 each group of short side plates (4) comprising two short side plates (5 and 6 legs, Fig. 3), the two short side plates are capable of being folded over each other (Fig. 3), 
and the long side plates (3) and the short side plates (5 and 6) that are next to each other are capable of being folded over one another (Fig. 3), 

wherein the two short side plates (5 and 6) include a first short side plate and a second short side plate, wherein the first engaging portion (16) and the second engaging portion (20) are configured to only limit the position of the first short side plate and the second short side plate in a position parallel to the two short side plates in an open state of the frame (16 and 20 are configured such that when in the open position the shape of 20 in particular limits the position of the side plates, the engaging portion is seated flushly so the side plates are parallel as seen in Figs. 7 and 9),
and a locking device (50 lock-unlock system, Fig. 4) comprising an operating member (24 lock pin, Fig. 4), a locking member (29 rib, Fig. 4), and a locking structure (31 engaging groove, Fig. 4) matching the locking member is further provided between the two short side plates (Figs. 5 and 6), 
wherein the locking member (29) is mounted on one of the short side plates (29 is mounted on the lock pin 24 which is mounted on side plate 6, Fig. 4), the locking structure (31) is provided on the other one of the short side plates (on short side 5, Fig. 4), 
and the operating member (24) operatively drives the locking member (29) to mutually lock or separately unlock with the locking structure so as to lock or unlock the two short side plates (Col. 5, lines 19-28),
wherein the operating member (24) comprises lugs (30 rib, Fig. 4) and a return spring (27 compression spring, Fig. 4) disposed behind the locking tongue, and the second short side plate (6) is provided with lug mounting holes that cooperates with the lugs (squared from portion of mounting hole 23, Fig. 4); the operating member (24) and the locking tongue (29) are mounted on the second short side plate (6) by snapping the lugs into the lug mounting holes 
Regarding claim 2 Katsuura discloses the frame of claim 1 and further discloses wherein one of the two short side plates is provided with a plurality of the first engaging portions (15 and 16 parallel plates) spaced apart from one another (Fig. 4 spaced above each other), and the other of the two short side plates is provided with a plurality of the second engaging portions (19 and 20 parallel plates, Fig. 4); wherein a hinge mounting portion (14 centering hole) is provided between the second engaging portions (Fig. 5, 14 is between 19 and 20), and the hinge mounting portion is inserted between two first engaging portions (the centering hole is inserted into 15 and 16 and goes between 15 and 16), and the locking member is provided at the same height as the second engaging portions (Fig. 6).
Regarding claim 3 Katsuura discloses the frame of claim 1 and further discloses wherein the locking member (29) is the locking tongue (Figs. 4-6), the locking structure (31) is a locking hole (Figs. 4-6), and the operating member (24) operatively drive the locking tongue to extend into or exit from the locking hole, so as to lock or unlock the two short side plates (Figs. 4-6, Col. 5, lines 19-28).
Regarding claim 4 Katsuura discloses the frame of claim 3 and further discloses wherein the first engaging portion (15 and 16) and the locking hole (31 and 32) are provided on the first short side plate (5), and the second engaging portion (19 and 20) is provided on the second short side plate (6), and the operating member (28) is movably mounted on the second short side plate (Fig. 4).
Regarding claim 5 Katsuura discloses the frame of claim 4 and further discloses wherein a recess (22 mounting hole, Fig. 4) is provided on an inner side of the second short side plate (the recess is away from the outer edge and thus the inner side), and the second engaging portion is provided in the recess (the rectangular shaped portion adjacent to the recess 22) and extend integrally toward inside of the frame from the recess (the rectangular 
Regarding claim 6 Katsuura discloses the frame of claim 4 and further discloses wherein the first short side plate (5) and the second short side plate (6) are connected by a hinge (8 central hinge, Fig 3), and a plurality of tongue mounting hole are provided along height direction of the second short side plate (22 and 23 mounting hole, Fig. 4), and a hinge mounting portion is provided between each two of the locking tongue mounting holes (the hinge is mounted by placing the first engaging portion into the second engaging portion, so it is mounted between the two locking tongue mounting holes).
Regarding claim 7 Katsuura discloses the frame of claim 6 and further discloses wherein the operating member (24) is integrally formed with the locking tongue (29, Figs. 4 and 5). 
Regarding claim 11 Katsuura discloses a frame (100 housing frame, Fig.1) comprising two long side plates (3 bases. Fig. 3) and two groups of short side plates (4 connecting mechanism, Fig. 3) opposite thereto,
 each group of short side plates (4) comprising two short side plates (5 and 6 legs, Fig. 3), include a first short side plate and a second short side plate and are capable of being folded over each other (Fig. 3), 
and the long side plates (3) and the short side plates (5 and 6) that are next to each other are capable of being folded over one another (Fig. 3),
wherein the position of the two short side plates (5 and 6) is configured to be only limited in a position parallel to the two short side plates in an open state of the frame (16 and 20 are configured such that when in the open position the shape of 20 in particular limits the position of 
wherein a locking device (50 lock-unlock system, Fig. 4) comprising an operating member (24 lock pin, Fig. 4), a locking member (29 rib, Fig. 4), and a locking structure (31 engaging groove, Fig. 4) cooperating with said the locking member is provided between the two short side plates (Figs. 5 and 6), 
the locking member (29) is mounted on one of the short side plates (29 is mounted on the lock pin 24 which is mounted on side plate 6, Fig. 4), and the locking structure (31) is disposed on the other of the short side plates (on short side 5, Fig. 4), 
and the operating member (24) operatively drives the locking member (29) to mutually lock or separately unlock with the locking structure so as to lock or unlock the two short side plates (Col. 5, lines 19-28).
wherein the operating member (24) comprises lugs (30 rib, Fig. 4) and a return spring (27 compression spring, Fig. 4) disposed behind the locking tongue, and the second short side plate (6) is provided with lug mounting holes that cooperates with the lugs (squared from portion of mounting hole 23, Fig. 4); the operating member (24) and the locking tongue (29) are mounted on the second short side plate (6) by snapping the lugs into the lug mounting holes (square portion of 23) and inserting the locking tongue into the locking tongue mounting hole (22, Fig. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Katsuura in view of Mead US 4,944,404, herein after referred to as Mead.
Katsuura discloses the frame of claim 1 but lacks a pallet for the frame to be mounted on. 
Mead teaches a collapsible frame (1, Figs. 1 and 2) that can be mounted on a pallet (6, Fig. 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the frame of Katsuura to include the pallet as taught by Mead as doing so is well known in the art and would increase the overall height of the structure allowing the frame to be clear of the ground and provide protection from standing water and create a stable base for the frame to be easily moved and stored off the ground.

Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 11/06/2020 have been fully considered but they are not persuasive.
Applicant argues that “it is not reasonable to interpret the rib 30 of Katsuura as the claimed lugs and to interpret the mounting hole 23 as the claimed lug mounting holes”. The definition of a lug is a projection on an object by which it may be carried or fixed in place, and 30 is a projection that fixes the object (the frame) in an open position, and it is mounted into the 
Applicant argues that legs and plates would have different structures. The claim recites a frame comprising two long side plates and two groups of short side plates” the structures (5 and 6) are considered plates as they make up the frame and shown in Figs. 2 and 3. The claim does not recite any limitations to the size of the plates so it is unclear why the plates of Katsuura (5 and 6) would need to be extended and enlarged.
Applicant argues the name for the structure would prevent a person having ordinary from considering it anything else. This is not persuasive, just because Katsuura uses a different title for the structure does not mean a person having ordinary skill in the art would not be able to interpret them differently. The plate of the instant application is structure that makes up the frame and the rectangular legs (5 and 6) of Katsuura are also structure that make up the frame, as such a person of ordinary skill would see the equivalence between them.
Applicant argues that a person skilled in the art “would not interpret the structure of Katsuura as being applicable to large scale folding containers, because they are not stable enough”, this is unclear. Examiner thinks the applicant is arguing that because Katsuura uses a lock pin that the lock pin is therefore easily broken. This is unclear, why would the lock pin being easily broken? Additionally, a person having ordinary skill in the art would use the proper material for the situation.
Applicant’s arguments to claims 2-7 and 10-11 are based on arguments to claim 1 which are addressed above.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren Kmet whose telephone number is (313)446-4834.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/L KMET/Examiner, Art Unit 3735          

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735